PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Phillips et al.
Application No. 15/360,945
Filed: 23 Nov 2016
For: SEPARATING DRILLING CUTTINGS AND GAS USING A LIQUID SEAL
:
:
:
:	NOTICE VACATING PETITION
:
:
:



The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on February 10, 2021, is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	A Corrected Notice of Allowance and Fee(s) Due was mailed October 21, 2020, to pay the issue fee no later than January 21, 2021 and for failure to provide inventor’s oath or declarations no later than the payment of the issue fee.   

■	A Notice of Abandonment was mailed on February 3, 2021, for failure to timely file an inventor’s oath or declaration for each inventor and to timely pay the issue fee.

■	On February 10, 2021, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS and automatically granted by EFS on February 10, 2021.  The petition was accompanied by the issue fee payment of $600 and the petition fee of ($1,050).

However, the applicant failed to submit a proper oath or declaration for inventor Raymond H. Jordan.

The substitute statement in lieu of an oath or declaration filed on February 10, 2021 is not acceptable.  The joint inventor signing the statement is not established as an applicant in this application, therefore the statement is not properly signed.  

In view of the above, the petition automatically granted by EFS on February 10, 2021, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
www.uspto.gov/ebc/efs_help.html
			(for help using EFS-Web call the 
			 Patent Electronic Business Center
                                     at (866) 217-9197)


Any questions concerning this matter may be directed to the undersigned at (571) 272-4618.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET